Citation Nr: 1813189	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral patellofemoral syndrome and osteoarthritis of the knees.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a disability manifested by fatigue.

4.  Entitlement to service connection for a disability manifested by widespread joint and muscle pain, to include fibromyalgia.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996, which includes service in Somalia. 

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for a bilateral knee disability, malaria, fatigue, and fibromyalgia.  

In his April 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his DRO hearing request in June 2016 (see a June 2016 "Report of General Information" form (VA Form 27-0820)).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  During the hearing, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

In October 2016 and September 2017, the Board remanded these matters for further development.

Finally, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has characterized the claim of service connection for fibromyalgia as a claim of service connection for a disability manifested by widespread joint and muscle pain, to include fibromyalgia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for malaria, a disability manifested by fatigue, and a disability manifested by widespread joint and muscle pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current bilateral patellofemoral syndrome and osteoarthritis of the knees had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral patellofemoral syndrome and osteoarthritis of the knees are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for bilateral patellofemoral syndrome and osteoarthritis of the knees, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a November 2017 VA knee examination report reveals that the Veteran has been diagnosed as having bilateral patellofemoral syndrome and osteoarthritis of the knees.  Thus, a current bilateral knee disability has been demonstrated.

There is also evidence of bilateral knee symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current bilateral knee disability was incurred in service.

The Veteran contends that he began to experience bilateral knee symptoms in service.  In this regard, service treatment records reveal that in February 1995 the Veteran was treated for a 5 day history of knee pain which began while he was running and was constant and sharp.  He was diagnosed as having patellofemoral syndrome and was enrolled in knee school in March 1995.  The Veteran reported a history of intermittent knee pain/patellofemoral syndrome which increased with running on an August 1995 report of medical history form.  Moreover, his post-service medical records and lay statements indicate that his bilateral knee symptoms have continued in the years since that time.  

A VA knee examination was conducted in April 2015 and the diagnosis section of the examination report includes diagnoses of left knee patellofemoral pain syndrome and left knee osteophytes.  In addition, the examination report reflects that imaging studies of the knees revealed left knee degenerative/traumatic arthritis. The physician assistant who conducted the examination then completed a medical opinion, in which she stated that "right knee" osteophytes were diagnosed in 2015 (19 years after service) and were associated with the natural aging process.  They were not associated with active service and were not aggravated in service. 

The examiner opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service. She reasoned that the Veteran's claimed "right knee patellofemoral syndrome" which was diagnosed during service was not aggravated, that there was no chronicity of care, and that there was no supporting evidence for aggravation.  The examiner then concluded, however, that the claimed disability was "more likely than not incurred during active duty service."

The physician who conducted the November 2017 VA knee examination opined that the Veteran's bilateral knee disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician reasoned that there was insufficient available medical evidence to support the claim that the Veteran's current symptoms of bilateral patellofemoral syndrome were likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by the claimed in-service injury.  Specifically, while the Veteran reported and was evaluated for knee symptoms in service, his symptoms were acute and transitory and subsequently resolved with treatment.  Following the August 1995 report of medical history form on which the Veteran reported intermittent knee pain that increased with running, there was no further documentation beyond that date to support a finding that the Veteran's symptoms stemmed from a chronic condition.  Also, there were no knee symptoms reported or noted by the examiner who conducted the Veteran's November 1995 separation examination.

The November 2017 examiner also explained that although the Veteran reported a continuity of symptomatology since service, there was insufficient available medical evidence to support a continuity of symptomatology.  The Veteran did not receive any regular medical care (including for his knees) from 1996 until 2013 (almost 20 years later).  It was assumed that any chronic knee disability which occurred during service would be linked to and documented by associated medical documentation in the Veteran's medical records, but there were no such records in this case.  In the presence of a void of symptoms requiring any treatment for almost 20 years, the interval duration of time was too long to support the claim that the Veteran's current symptoms were caused by the claimed in-service injury.

The April 2015 VA knee examination is of limited probative value because the examiner provided conflicting information as to whether the Veteran's knee disability involved the right knee, the left knee, or both knees.  Also, she provided conflicting opinions as to whether the diagnosed disability was incurred in service. 

The November 2017 opinion is also of little, if any, probative value because it is entirely based on a lack of medical evidence of continuous treatment for knee symptoms for many years following the Veteran's knee problems in service.  The examiner discounted, without explanation, the Veteran's reports of continuous knee symptoms in the years since service.  The Board points out that the Veteran reported during the July 2016 hearing that although he continued to experience knee symptoms following service, he did not seek treatment for his knees for a number of years following service and self-treated his symptoms during that time.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The Veteran is competent to report continuous bilateral knee symptoms in the years since service and there is nothing to explicitly contradict these reports.  In light of this evidence, the Board finds that the reports of continuous bilateral knee symptoms in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced bilateral knee symptoms in service and that there have been continuous symptoms in the years since service.  He has also been diagnosed as having current bilateral patellofemoral syndrome and osteoarthritis of the knees.  The evidence is thus at least evenly balanced as to whether the evidence indicates that the current bilateral knee disability had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed bilateral patellofemoral syndrome and osteoarthritis of the knees is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for bilateral patellofemoral syndrome and osteoarthritis of the knees is granted.





REMAND

The Veteran contends that he has a current disability manifested by fatigue and a current disability manifested by widespread joint and muscle pain (to include fibromyalgia).  He has reported that he began to experience such symptoms in service and that the symptoms have continued in the years since service.  The Board notes that service in the Southwest Asia Theater of Operations was discussed during the July 2016 Board hearing, but the relevant regulation, 38 C.F.R. § 3.317(e)(2) (2017), defines the Southwest Asia Theater of Operations and does not include Somalia within its definition.

VA fibromyalgia and chronic fatigue syndrome examinations were conducted in November 2017 and the physician who conducted the examinations concluded that the Veteran was not clinically diagnosed as having any distinct and identifiable disability(ies) manifested by fatigue or widespread joint and muscle pain, to include chronic fatigue syndrome and fibromyalgia.  The examiner noted, however, that the Veteran had untreated depression which could be a contributing factor.  The Board points out that the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD).

In light of the information provided by the examiner who conducted the November 2017 VA fibromyalgia and chronic fatigue syndrome examinations, the Board finds that a remand is necessary to obtain an opinion from an appropriate mental health professional as to whether the Veteran's claimed fatigue and widespread joint and muscle pain are manifestations of his already service-connected PTSD and/or another identifiable psychiatric disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The report of the November 2017 VA knee examination reveals that the Veteran was seen for an orthopedic evaluation at the VA Medical Center in Salem, Virginia in November 2017.  The most recent treatment record from this facility in the claims file is dated in June 2017.  Hence, it appears that there are additional pertinent VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C. § 5103A (b),(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance). Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Finally, the Board notes that there is no evidence of any current malaria.  As additional VA treatment records are being sought upon remand which may document evidence of such a disability, the claim of service connection for malaria is being remanded, as well.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Salem, Virginia dated since June 2017; 

(b)  all records from the VA Medical Center in Richmond, Virginia dated since January 1996; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, request an opinion from a psychiatrist or psychologist.  Ask the psychiatrist or psychologist to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's claimed fatigue and widespread joint and muscle pain.

Only arrange for the Veteran to undergo a psychiatric examination by a psychiatrist or psychologist if one is deemed necessary in the judgment of the individual designated to provide the opinion.

For any fatigue and widespread joint and muscle pain present since approximately February 2015 (even if such symptoms are currently in remission or have completely resolved), the opinion provider should answer the following questions:

(a)  Is any of the Veteran's fatigue and widespread joint and muscle pain a manifestation of an identifiable psychiatric disability?  If so, the opinion provider should identify the psychiatric disability.  

(b)  If any fatigue and/or widespread joint and muscle pain is a manifestation of an identifiable psychiatric disability other than PTSD, is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise the result of a disease or injury in service?

(c)  If any fatigue and/or widespread joint and muscle pain is a manifestation of an identifiable psychiatric disability other than PTSD, is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected PTSD?

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any fatigue and widespread joint and muscle pain experienced since approximately February 2015 (even if the symptoms are currently in remission or have completely resolved), the Veteran's reports of fatigue and widespread joint and muscle pain in service and in the years since service, and the opinion of the physician who conducted the November 2017 VA chronic fatigue syndrome and fibromyalgia examinations that untreated depression may contribute to the Veteran's fatigue and widespread joint and muscle pain. 

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a specific disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

3.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


